-bi 13:02:05 P 1of 2
CARS APSSI PEE HSA CS ‘Entered 02/11/50 09-3818 pager or
BTXN 117a (rev. 10/02)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re: §
Carl Wayne Orrell §
§ CaseNo.: 19-33630—bjh7
Debtor(s) § Chapter No.: 7
Kapitus Servicing Inc. §
Plaintiff(s) § Adversary No.: 20-03016—bjh
VS.
Carl Wayne Orrell ;
Defendant(s) §
§
:
§
§

SUMMONS IN AN ADVERSARY PROCEEDING

To the above-named defendant:

You are hereby summoned and required to serve upon Charles M. Rubio, Plaintiff's attorney (or if Plaintiff is not
represented by counsel, upon Plaintiff), whose address is Diamond McCarthy, LLP

909 Fannin, Ste. 3700

Houston, TX 77010 , either a motion or an answer to the complaint which is now served upon you. If you elect to
respond first by motion, as you may pursuant to Fed. R. Bankr. P. 7012, that governs the time within which your
answer must be served. Otherwise, you are required to serve your answer upon Plaintiff's attorney (or upon Plaintiff if
Plaintiff is not represented by counsel) within 30 days of the date of issuance of this summons by the clerk (or by the
following date prescribed by the court: N/A) except that the United States or an office or agency thereof shall serve
an answer to the complaint within 35 days after the date of issuance of the summons.

{If this summons and complaint is served in a foreign country} Service of your answer must be made by the following
date prescribed by the court N/A.

The motion or answer served by you must be filed with this court before service or within a reasonable time after

service, IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS SUMMONS, JUDGMENT BY
DEFAULT WILL BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

DATED: 2/11/20 FOR THE COURT:
Robert P. Colwell, Clerk of Court

by: /s/D. Harden, Deputy Clerk

 

 
Case 20-03016-bjh Doc 4 Filed 02/20/20 Entered 02/20/20 13:02:05 Page 2 of 2
Case 20-03016-bjh Doc 2 Filed 02/11/20 Entered 02/11/20 09:38:15 Page 2 of 2

In Re: Kapitus Servicing Inc. v. Orrell
Case No. 19-33630—bjh7 —7
Adv, No. 20-03016—bjh

SUMMONS SERVICE EXECUTED

1, STEELE SHEPHERD
oft* 1910 PACIFIC AVENUE, SUITE 9100, DALLAS, TX 75201
certify:

If service was made by personal service, by residence service, or pursuant to state law, I further certify that 1 am,

and all times during service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made;

That on the 13 day of FEBRUARY 2020

I served a copy of the
within summons, together with the complaint filed in this proceeding, on

CARL WAYNE ORRELL

the defendant in this proceeding, by {describe here the mode of service}
PERSONAL/INDIVIDUAL DELIVERY ON FEBRUARY 13, 2020 AT 7:00 PM
the said defendant at
501 INDIAN CREEK DRIVE, ROANOKE, TEXAS 76262 WITHIN DENTON COUNTY, TEXAS.

I certify under penalty of perjury that the foregoing is true and correct.

/ Pst -(271F Y
Exes on afis (eer aca Kil deb! Eup -l [seer
Date) (Signature)

«x 1910 PACIFIC AVENUE, SUITE 9100, DALLAS, TX 75201

State mailing address

 
